Citation Nr: 0324315	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right 
shoulder disability.

2. Entitlement to service connection for a right arm 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1955 to January 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This case was before the Board in 
September 1999 when it was remanded for additional 
development.  The matter was again remanded in October 2000.  
After the matter was certified to the Board, the Board 
undertook further development in order to afford the veteran 
a VA examination.   


REMAND

As noted above, after the veteran's appeal was certified to 
the Board, it was determined that further development was 
needed, and the Board undertook such pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit, this case must be again remanded in order to 
afford the RO the opportunity to consider the additional 
evidence developed by the Board and readjudicate the claim on 
appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  It further held that the 30-day 
filing deadline, as provided by 38 C.F.R. § 19.9(a)(2)(ii), 
was misleading and prejudicial to claimants, stating that the 
law under 38 U.S.C. §5103(a) clearly allowed the claimant one 
year to submit evidence.  It is essentially the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.  

Additionally, it is not clear from the July 2003 VA 
examination report whether the examiner reviewed the 
veteran's claims folder in conjunction with the examination, 
nor did the examiner render an opinion regarding whether it 
was at least as likely as not that any right upper extremity 
disability present, to include arthritis, is related to 
service.  Furthermore, the examination report notes that the 
veteran was to return in a month for a clinical check as well 
as for X-rays of the cervical spine and right shoulder.  
Neither the X-ray reports, nor the report of the clinical 
check have been associated with the claims folder.  For these 
reasons, a remand is required.  Therefore, in order to ensure 
due process, this case must be REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should obtain any outstanding 
VA treatment records from VAMC Ashville, 
North Carolina from July 2003 to the 
present.  All records obtained should be 
associated with the claims folder.

3.  Thereafter, the RO should request 
that the July 2003 VA examiner review the 
veteran's claims folder and render an 
opinion as to whether it is at least as 
likely as not that any right upper 
extremity disability present, to include 
arthritis, is related to service.  The 
examiner should indicate that a review of 
the claims folder was conducted.  If the 
July 2003 VA examiner is not available, 
the RO should schedule the veteran for 
another VA orthopedic examination of the 
right shoulder and entire right upper 
extremity in order to ascertain the 
nature and severity of any disability 
present, to specifically include 
arthritis.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any upper extremity 
disability present to include arthritis 
is related to a claimed in-service 
injury.  The claims folders and a copy of 
this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.
     
4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




